[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
The action before the court is a motion for an award of attorney's fees pursuant to R.I.G.L. § 42-92-3.
In accordance with this court's decision heretofore rendered and filed with the clerk of the Superior Court on October 24, 1990, the court makes the following findings.
1. The defendant's position was not clearly reasonable nor well-founded in law and fact and therefore the defendant was not substantially justified in actions leading to the proceedings and in the proceeding itself as required by the above cited statute. Also see R.I.G.L. 42-92-2 (F); Taft v. Pare, 536 A.2d 888 (R.I. 1988)
2. The plaintiff is entitled to reasonable litigation expenses. R.I.G.L. 42-92-3 (a)
3. The attorney's fees requested by the plaintiff are reasonable and do not exceed seventy-five dollars ($75.00) per hour. R.I.G.L. 49-92-2 (c)(1)
Based on the above findings, the court awards the plaintiff the sum of six hundred sixty-two dollars and twenty-five cents ($662.25).
An order shall be prepared by counsel in accordance with the above decision.